Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim fails to recite a transitional phrase which renders the claim indefinite because it is not clear if the claim should be read as comprising or consisting or essentially consisting of the claimed elements.  For the purposes of examination, the claim will be interpreted as “the method comprising.”  The claim further recites “ball-like” which renders the claim indefinite because it is not clear what shape is ball-like, e.g., round like a baseball or oblong like a football or a shape similar to any of those.  For the purposes of examination, the term “ball-like” will be interpreted as a shape similar to a round ball.  
Claim 1 also recites “directly adjacent” which renders the claim indefinite because it is not clear what is required for the components to be directly adjacent, e.g., touching or merely next to each other.  For the purposes of examination, the term “directly adjacent” will be interpreted as the two ball-like section are formed next to each other.  Further, the claim recites “rolling a single-piece blank… between at least two rolling tools and shaping the at least two ball-like sections” which renders the claim indefinite because it is not clear if the blank is being shaped into at least two ball-like sections or if there are two ball-like sections being further shaped.  For the purposes of examination, this phrase will be interpreted as “rolling a single-piece blank…between at least two rolling tools and shaping portions of 
Regarding claim 3, the recites “ball-like” which renders the claim indefinite because it is not clear what shape is ball-like, e.g., round like a baseball or oblong like a football or a shape similar to any of those.  For the purposes of examination, the term “ball-like” will be interpreted as a shape similar to a round ball.  Claim 5 depends from claim 3 and fails to clarify the indefinite language.
Regarding claim 4, the claim recites “a supply head of the blank that is disk-like” which renders the claim indefinite because it is not clear what shape would be disc-like, e.g., a cylindrical disc or anything that is close to that shape.  For the purposes of examination, this phrase will be interpreted as any shape that is wider than it is tall.
Regarding claim 5, the claim recites “the supply head” which renders the claim indefinite because the claims from which claim 5 depends do not recite “a supply head,” and therefore the phrase lacks antecedent basis.  However, claim 4 recites “a supply head.”  For the purposes of examination, this phrase will be interpreted as “a supply head.”  It is recommended that applicant amend claim 5 to depend from claim 4 if they intend for the supply head in claim 5 to refer to the supply head recited in claim 4.
Regarding claim 6, the claim recites “the blank has a circular-cylindrical basic body” which renders the claim indefinite because it is not clear what a “basic body” is, e.g., the main body of the blank, any portion of the blank or the entire body of the blank.  For the purposes of examination, this phrase will be interpreted as any portion of the blank has a circular-cylindrical body.
Regarding claim 7, the claim recites “two flat rolling jaws are provided as the rolling tools” which renders the claim indefinite because it is not clear if there are two rolling tools that are each flat rolling jaws or if each rolling tool is two flat rolling jaws.  For the purposes of examination, this phrase will be 
Regarding claim 10, the claim recites “ball-like” which renders the claim indefinite because it is not clear what shape is ball-like, e.g., round like a baseball or oblong like a football or a shape similar to any of those.  For the purposes of examination, the term “ball-like” will be interpreted as a shape similar to a round ball.  The claim also recites “directly adjacent” which renders the claim indefinite because it is not clear what is required for the components to be directly adjacent, e.g., touching or merely next to each other.  For the purposes of examination, the term “directly adjacent” will be interpreted as the two ball-like section are formed next to each other.  Claim 11 depends from claim 10 and fails to clarify the indefinite language.
Regarding claim 11, the claim recites “ball-like” and “directly adjacent” which renders the claim indefinite for the reasons discussed above with respect to claim 10, from which claim 11 depends.  These terms will be interpreted in the same manner as discussed above.
Regarding claim 12, the claim fails to recite a transitional phrase which renders the claim indefinite because it is not clear if the claim should be read as comprising or consisting or essentially consisting of the claimed elements.  For the purposes of examination, the claim will be interpreted as “the rolling tool comprising.” Claims 13-15 depend from claim 12 and fail to clarify the indefinite language.
Regarding claim 14, the claim recites “a separating edge which extends beyond a central longitudinal axis of the produced connecting element in order to cut off a slug” which renders the claim indefinite because the claim is directed to a rolling tool and the claim refers to elements with respect to a product that is produced that is not part of the tool.  It is not clear which product will be produced (e.g., if the dies are used to produce a single round ball then the central longitudinal axis could be in any direction) or when the longitudinal axis is used as a reference, e.g., while in the tool or after the product 
Regarding claim 15, the claim recites “the central web has a substantially constant width” which renders the claim indefinite because it is not clear what a “substantially constant width” requires, i.e., the width is constant or it may vary along the length of the web.  For the purposes of examination, this phrase will be interpreted as allowing the width of the central web to vary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,206,828 to Kikuchi.
Regarding claim 1, Kikuchi teaches a method for producing a connecting element comprising at least two ball-like sections (Figs. 8-10), wherein two ball-like sections are directly adjacent to each other (Fig. 9 shows the ball-like sections next to each other), or wherein two ball-like sections are connected to each other by means of a connecting section (Fig. 9b shows the balls connected to each other by a connecting section), the method including rolling a single-piece blank 5 (Figs. 1-2 and 8-9; Col. 2, Lns. 14-23; the bar 5 is inserted into the die to be rolled into the ball-like elements), which is cylindrical at least 
Regarding claim 6, Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10), wherein the blank 5 has a circular-cylindrical basic body (Figs. 1-2 and 8-9; Col. 2, Lns. 14-23 and 65-72; the bar 5 is described as having a “cylindrical surface”).
Regarding claim 7, Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10), wherein two flat rolling jaws 1 are provided as the rolling tools (Figs. 8-10).
Regarding claim 8, Kikuchi teaches the method as claimed in claim 7 (Figs. 8-10), wherein each flat rolling jaw 1 has two channel-shaped recesses 3 (Figs. 8-10; Col. 1, Lns. 59 through Col. 2, Ln. 3; it is noted that while Figs. 9 and 10 show only one complete ball being formed, these figures are sectional views that do not show the full dies or elements produced by the dies and as shown in Fig. 8b the sectional view along line X-X is through a complete groove 3 while Fig. 10 shows another full groove 3, which will result in two ball-like sections being shaped in the bar 5 by the at least two grooves 3) which widen and become deeper in the designated rolling direction (Figs. 8-10; Col. 1, Lns. 59-69; the grooves have “a uniformly increasing width w and depth h”).
Regarding claim 9
Regarding claim 12, Kikuchi teaches a rolling tool for producing a connecting element with the method as claimed in claim 1 (Figs. 8-10), wherein the rolling tool has two flat rolling jaws 1 (Fig. 8; Col. 1, Lns. 59-64), wherein each flat rolling jaw 1 has two channel-shaped recesses 3 which widen and become deeper in the designated rolling direction (Figs. 8-10; Col. 1, Lns. 59-69; Fig. 10 is a sectional view along line X-X in Fig. 8b which is along a full groove 3, and thus the dies include at least two full grooves 3 that have “a uniformly increasing width w and depth h”).
Regarding claim 13, Kikuchi teaches the rolling tool as claimed in claim 12 (Figs. 8-10), wherein the two channel-shaped recesses 3 are separated by means of a central web 2 running parallel to the designated rolling direction (Figs. 8-10; Col. 1, Lns. 59-69).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,469,174 to Blakeslee.
Regarding claim 10, Blakeslee teaches a connecting element comprising at least two ball-like sections (Figs. 10-11; P. 2, Lns. 30-35), wherein two ball-like sections are directly adjacent to each other (Fig. 11; as shown in Fig. 11, the two ball-like sections are next to each other), or wherein two ball-like sections are connected to each other by means of a connecting section (Fig. 11; as shown in Fig. 11, a connecting section connects the two ball-like sections), wherein the connecting element is produced from a single-piece blank by means of rolling between at least two rolling tools (Figs. 1-5 and 9-11; Fig. 9 shows the single blank and Figs. 1-5 show the rolling process of the blank with at least two rolling tools, however it is noted that this is a product-by process claim, and as such the claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (see MPEP 2113), and the structure implied by the steps is shown in the connecting element of Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi.
Regarding claim 2, Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10). 
Kikuchi fails to explicitly teach wherein the shaping takes place over the course of 10 to 15 revolutions of the blank.
Kikuchi teaches the shaping takes place over the course of an undisclosed number of revolutions of the blank between the tools (Fig. 8; Col. 2, Lns. 14-23).  It is noted that the number of revolutions of the bar 5 during the shaping is a result of the length of the dies 1 relative to the diameter of the bar 5.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the size/proportion of the dies and bar such that the number of revolutions to shape the bar are 10 to 15 as it has been held that changes in size or proportion of known components involves only routine skill in the art and such changes do not patentably distinguish a feature over the prior art (see MPEP 2144.04, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Claim 3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of US 4,489,581 to Davidovich.
Regarding claim 3, Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10). 
However, Kikuchi fails to explicitly teach cutting off a respective slug from the outer ends of the ball-like sections at the end of the rolling operation by means of a separating edge on a rolling tool, which separating edge extends beyond the center longitudinal axis of the connecting element.
Davidovich teaches a method for producing a connecting element comprising at least two ball-like sections (Abstract; Figs. 1-5), comprising cutting off a respective slug 5 from the outer ends of the ball-like sections at the end of the rolling operation by means of a separating edge 8 on a rolling tool 7 (Figs. 2-5; Col. 3, Lns. 3-10 and 44-68; shearing blades 8 are mounted on the tools 7 “at their terminal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the rolling tool of Kikuchi to include the shearing blades of Davidovich so that the excess material may be removed during the forming process thus “decreas[ing] the time required for manufacturing the articles as well as to increase the production rate” (Davidovich, Col. 2, Lns. 29-36).
Regarding claim 5, modified Kikuchi teaches the method as claimed in claim 3 (Figs. 8-10), further including cutting off the supply head 3 together with cutting off one of the slugs 5 (Davidovich, Figs. 2-5; it is noted that modified Kikuchi includes the shearing element of Davidovich which also includes shearing off a supply head, i.e., end crop 3).
Regarding claim 14, Kikuchi teaches the rolling tool as claimed in claim 13 (Figs. 8-10).
Kikuchi fails to explicitly teach wherein at least one of the channel-shaped recesses on its side opposite the central web is provided, at least in an end section having the greater width and depth of the recess, with a separating edge which {01481075.DOC / }Attorney Docket No. 1825.085Preliminary AmendmentPage 7extends beyond a central longitudinal axis of the produced connecting element in order to cut off a slug.
Davidovich teaches a rolling tool (Figs. 1-5) wherein at least one of the channel-shaped recesses on its side opposite the central web is provided, at least in an end section, with a separating edge 8 which {01481075.DOC / }Attorney Docket No. 1825.085Preliminary AmendmentPage 7extends beyond a central longitudinal axis of the produced connecting element in order to cut off a slug 5 (Figs. 2-5; Col. 3, Lns. 3-10 and 44-68; shearing blades 8 are mounted on the tools 7 “at their terminal parts” and cut off the cones 5, i.e., slugs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the rolling tool of Kikuchi to include the shearing blades of Davidovich so that the excess 
It is noted that modifying Kikuchi to include the separating edge of Davidovich at the end section results in the separating edge being located at least in an end section having the greater width and depth of the recess.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of US 2007/0022795 A1 to Taniguchi.
Regarding claim 4, Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10). 
Kikuchi fails to explicitly teach holding the blank at least before the beginning of the rolling at a supply head of the blank that is disk-like and projects in the radial direction over the blank which is cylindrical except for the supply head.
Taniguchi teaches a method of forming ball-like connecting elements (Abstract) including holding the blank 14 at least before the beginning of the rolling at a supply head 16 of the blank that is disk-like and projects in the radial direction over the blank which is cylindrical 17 except for the supply head 16 (Fig. 4-8; Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kikuchi to provide a supply head and holding it at the beginning of the rolling as taught by Taniguchi so that the blank may be securely and accurately positioned for the rolling process and thus increasing the efficiency and accuracy of the manufacturing process.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeslee.
Regarding claim 11
Blakeslee fails to explicitly teach at the thinnest point of the constriction, a diameter of the connecting {01481075.DOC / }Attorney Docket No. 1825.085Preliminary AmendmentPage 6element is between one third and half of a diameter of the ball-like sections.  Blakeslee teaches at the thinnest point of constriction is smaller than the diameter of the ball-like sections (Figs. 10 and 11), but is silent regarding the sizes of the diameter at either point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter at the thinnest point of the constriction between one third and one half of a diameter of the ball-like sections since the only difference between the claimed invention and the prior art is claiming relative dimensions and the connecting elements of Blakeslee would not perform differently with the claimed dimensions.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (“where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”)
Claim 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeslee in view of Kikuchi.
Regarding claim 12, Blakeslee teaches a rolling tool for producing a connecting element with the method as claimed in claim 1 (Figs. 1-8), wherein the rolling tool has two flat rolling jaws 1, 2 (Figs. 1-8; P. 1, Lns. 57-75), wherein each flat rolling jaw has two channel-shaped recesses 3 which become deeper in the designated rolling direction (Figs. 4 and 6-8; P. 1, Lns. 57-75; “grooves 3 begin a short distance from this edge and gradually deepen”). 
Blakeslee fails to explicitly teach two channel-shaped recesses which widen in the designated rolling direction.
Kikuchi teaches a rolling tool for producing a connecting element (Figs. 8-10) wherein each flat rolling jaw has two channel-shaped recesses which widen and become deeper in the designated rolling 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the channel-shaped recesses of Blakeslee to widen in the rolling direction as taught by Kikuchi so that the channels are shaped to correspond to the formation of the ball-like elements as they are rolled in the dies and thus the forming process may be more precisely controlled to form more accurate ball-like elements.
Regarding claim 13, modified Blakeslee teaches the rolling tool as claimed in claim 12 (Figs. 1-8), wherein the two channel-shaped recesses 3 are separated by means of a central web 10 running parallel to the designated rolling direction (Figs. 4 and 8-10; P. 1, Lns. 96-103).
Regarding claim 15, modified Blakeslee teaches the rolling tool as claimed in claim 13 (Figs. 1-8), wherein the central web 10 has a substantially constant width over the entire length of the respective flat rolling jaw (Fig. 4 shows the web 10 has a substantially constant width).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 1525223 to Canda teaches a connecting element comprising two ball-like sections (Figs. 4-7) wherein the two ball-like sections are directly adjacent to each other (Figs. 6-7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725